Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating element embedded in the first wick or the second wick” of claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23, 24, 27, 31, 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotary (U.S. Patent 7,007,863) in view of Martinez (U.S. Patent 7,055,764), Cima (U.S. Patent 4,903,761) and Speakman (U.S. Patent 47,173)

Regarding claim 23, Kotary discloses a device for generation of an aerosol (column 1 lines 18-20, “aerosol containers have been used to eject vapors into the air”) comprising: a reservoir (Kotary, column 4 lines 4-7, “a mixture of oil-based liquids and water-based liquids from a reservoir to a surface”)containing a first liquid material and a second liquid material, (Fig. 2B, element 3a); a second wick (3b) in fluid communication with the reservoir; and at least one capillary tube (Kotary, column 6 lines 21-25, “ It is also not necessary that each section of the wick 3 be made up of porous materials. Transport of a liquid from a reservoir to the surface can also be accomplished by using a non-porous, capillary member [A.K.A.. “capillary tube”]. Any number of arrangements is envisioned” emphasis added) 
Kotary is silent regarding, in the reservoir, “the first liquid material having a first density, the second liquid material having a second density, and the first density being different from the second density such that the first liquid material and the second liquid material are in discrete, immiscible layers in the reservoir”.  However, Martinez teaches “the first liquid material having a first density, the second liquid material having a second density, and the first density being different from the second density such that the first liquid material and the second liquid material are in discrete, immiscible layers in the reservoir” (Martinez, Column 1 lines 29-32, “The immiscible liquids generally differ in that one of them has an aqueous base while the other has an organic base, the two liquids remaining in two layers with a well defined interface, the liquid of less density being in the upper layer.”).  And Kotary already teaches to have two liquids, one water based and the other oil based (Kotary, column 4 line 48, “A mixture of oil-based liquids and water-based liquids is added to the bottle in liquid form”).  Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to add the teachings of Martinez to Kotary, to have the separate liquids, one aqueous/water based, and one organic/oil based, to have different densities and to thus separate in a mixture, in order to have the liquids be best drawn up, meaning not mixed or diluted, by the appropriate capillary action of the appropriate wick or tube and also to easily see the amount of each liquid in the container, so that they can be refilled appropriately..
Kotary in view of Martinez are also silent regarding wherein the at least one capillary tube is “surrounded by the second wick, the second wick [is] surrounded by the first wick, [and] the at least one capillary tube, the first wick, and the second wick having different lengths.  However, there are many teachings in Kotary.  In one embodiment, Kotary teaches the use of concentric circles, at least one for a hydrophobic wick and one for a hydrophilic one, and that this could involve many sections, i.e. more than two wicks (Kotary, Fig. 2B, column 5 lines 55- column 6 line 4, “Although FIGS. 1 and 2A depict the hydrophobic and hydrophilic sections of the wick 3 as being side-by-side in the shape of adjoining half cylinders, the two types of sections can be formed in a variety of shapes. The only requirement is that both the hydrophobic section and the hydrophilic section must be in contact with the liquid in the bottle 1 and the ambient air, in use. For example, the two sections could be in the shape of concentric cylinders, as shown in FIG. 2B. It is also not necessary that the hydrophobic section 3a be on the outside of the hydrophilic section 3b as shown in FIG. 2B. In addition, there need not be only two sections of the wick 3. In fact, it may be preferable to have a number of different sections. For example, it may be preferable to have a number of concentric cylinders, with alternating sections of hydrophobic and hydrophilic wick materials.”).  As well, in another embodiment, Kotary teaches that a non-porous capillary member [tube] can work in tandem with a porous wick member (Kotary, Fig. 2C, column 6 lines 22-29, “For example the wick can be made of a combination of a porous, hydrophobic material (to transport the oil-based material) and a non-porous, hydrophilic material (to transport the water-based material… FIG. 2C shows an embodiment where the hydrophobic section 3a is a porous member and the hydrophilic section 3e is a non-porous capillary member [A.K.A. ‘capillary tube’].” Emphasis added).  Although the different wicks are pictured side-by-side in this example (Fig. 2C), Kotary also explains here that, in using the wick and the capillary member to draw liquid from the reservoir, “any number of arrangements is envisioned.” (Kotary, column 6 lines 24-25).  In fact, Cima teaches having a wick surrounding a capillary tube for the efficient bringing up of liquid (Cima, fig. 6a, column 11 line 65 – column 12 line 10).  Thus, given the above teachings of Kotary and Cima, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kotary and have a capillary tube at the center of the  concentric circles of wick in order to substitute a known and efficient way of transferring liquids that use capillary motion to bring up a liquid (a capillary tube) and would have yielded predictable results of bringing up the desired liquid (also given that these wick sections can be formed in “a variety of shapes”, Kotary, column 5 line 59, and even using a non-porous hydrophilic member [capillary tube], “any number of arrangements are envisioned”, column 6 line 24-24).  Then, in further accordance with the teachings of Kotary, that member is further surrounded by more than one wick, alternating between hydrophobic and hydrophilic in order to well draw up the liquid (Kotary, column 6, lines 2-4, “it may be preferable to have a number of concentric cylinders”)
Regarding the tube and wicks of different lengths, Speakman teaches that different wicks can be of different lengths (Speakman, fig. 3, wicks D and K reach different lengths in the bottle accessing different liquids).  The advantage here would be in order that the different wicks or tubes only have access to the desired liquid to help it absorb that particular liquid.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kotary in view of Martinez, to modify the tube and wicks to have different lengths, in order that the wicks and tube are configured to only access and transport the desired liquid (which would be in the reservoir at particular levels), especially given the teaching of Kotary, that “not necessary that each section extend the full length of the wick 3, each section should be in contact with the liquid in the bottle 1 and the ambient air, in use (Kotary, column 5, lines 26-30), so Speakman helps teach that not only are the wicks not all the same length, but they can be positively different lengths.

Regarding claim 24, Kotary in view of Martinez teaches all the limitations of claim 23, as above, and further teaches a device comprising a heating element configured to heat the liquid material in the first wick and the second wick to form an aerosol (Kotary, at least column 6 lines 57-60, “If evaporation is to be encouraged, then our delivery system can be combined with an electric heater [heating element] to facilitate the release of the vaporizable material into the ambient air [aerosol].” Emphasis added).  

Regarding claim 27, Kotary in view of Martinez, Cima and Speakman teaches all the limitations of claim 24, as above, and further teaches further comprising: a power supply electrically connectable to the heating element (Kotary, fig. 4, electric heater 7 column 6 line 65 – column 7 line 5).
Regarding claim 31, Kotary in view of Martinez, Cima and Speakman teach all the limitations of claim 23, as above, and further teach wherein the first liquid material comprises an aerosol former and the second liquid material comprises a flavor system (Kotary, column 4 lines 50-54, “A mixture of oil-based liquids and water-based liquids is added to the bottle 1 in liquid form. The mixture added to the bottle 1 can comprise any variety of materials. If the purpose of the device is to deodorize the air, for example, the mixture can be a liquid combination of fragrances [“flavor system”] and other liquids which act as the medium for carrying the fragrances [aerosol former].”, see Nichols, U.S. Patent Application Publication 2009/0194607,, where the ‘medium for carrying the fragrance’ is an ‘aerosol former’, ¶20, “The liquid fragrance material may be any suitable liquid fragrance material that can be delivered to the capillary passage for generation of aerosolized fragrance material. For example, the liquid fragrance material may be any commercially available liquid fragrance material suitable for use in commercial air fresheners. The liquid fragrance material is preferably aqueous based, alcohol based, such as, for example, methanol, or propylene glycol based.)
Regarding claim 33, Kotary in view of Martinez, Cima and Speakman teach all the limitations of claim 23, as above, and further teach regarding a device wherein the first wick and the second wick are formed of different wicking materials.   In the combination, there is a hydrophilic central capillary tube, and surrounding that, a hydrophobic wick and surrounding that, a hydrophilic wick, having “alternating sections of hydrophobic and hydrophilic wick materials and when a hydrophilic wick and a hydrophobic wick are present, “ the wick 3 comprises two sections made of different materials: hydrophobic sections … and hydrophilic sections … are separately identified” (Kotary column 5, lines 12-14).

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotary (U.S. Patent 7,007,863) in view of Martinez (U.S. Patent 7,055,764), Cima (U.S. Patent 4,903,761)  and Speakman (U.S. Patent 47,173) and further in view of Tucker (U.S. Patent Application 2011/ 0253798) and Tam (U.S. Patent 2005/ 0175331).

Regarding claim 25, Kotary in view of Martinez, Cima and Speakman teach all the limitations of claim 24, as above, but are silent regarding a device wherein the heating element is formed of stainless steel.  However, Tucker teaches a heating element formed of stainless steel (Tucker, ¶0055, the heater is a “mesh material made of stainless steel wires”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to Modify Kotary in view of Martinez, to add a heating element (which Kotary does teach, fig. 4) formed of stainless steel, in order to provide a heater that does not draw excessive current (Tucker ¶0055) and that increases the devices energy efficiency  (see Tam, ¶0013, Supporting the heating element with a metal of low heat conductivity, such as stainless steel, further reduces heat loss from the heater element and advantageously increases the device's energy efficiency)

Claim 28, 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotary (U.S. Patent 7,007,863) in view of Martinez (U.S. Patent 7,055,764), Cima (U.S. Patent 4,903,761)  and Speakman (U.S. Patent 47,173) and further in view of Varanasi (U.S. Patent Application Publication 2006/ 0011733).
Regarding claim 28, Kotary in view of Martinez, Cima and Speakman teach all the limitations of claim 27, as above, but does not further teach wherein the power supply includes a battery.  Varanasi teaches a battery to control the device (Varanasi ¶0024, “battery”).  Thus, it would have been obvious to someone having ordinary skill in the art at the time of the invention add to Kotary in view of Martinez and Speakman, which already teach to be electrically powered (Kotary, 7 column 6 line 65 – column 7 line 5) in order to make the device more portable so that heat and thus aerosol can be generated even if not close to an electric outlet.

Regarding claim 29, Kotary in view of Martinez, Cima and Speakman teach all the limitations of claim 27, as above,  but does not further teach a device comprising a control circuit configured to regulate a supply of power from the power supply to the heating element.  However, Varanasi teaches a control circuit configured to regulate a supply of power from the power supply to the heating element (Varanasi, ¶0024, the device may be operated during successive on and off times.  The relative durations of these on and off times can be adjusted by an external switch actuator 40 on the outside of the housing 22 and coupled to a switch element 42 on the printed circuit board 28).    Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kotary in view of Martinez, Cima and Speakman with the teachings of Varanasi to have the power supply regulate a supply of power, in order to better control the amount of power to the heaters, for quick heating or moderate heating, depending on the controlled pulses as taught in Varanasi, and as Kotary already indicates at least some control of the heaters, indicate control of the heaters, or at least control of the flow aerosol flow.   (Kotary, Column 1 lines 51-55)


Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotary (U.S. Patent 7,007,863) in view of Martinez (U.S. Patent 7,055,764), Cima (U.S. Patent 4,903,761)  and Speakman (U.S. Patent 47,173) and further in view of Wood (U.S. Patent 4,676,237)
Regarding claim 30, Kotary in view of Martinez, Cima and Speakman teach all the limitations of claim 23, as above,  but does not further teach a device comprising: a mouthpiece through which the aerosol passes.  However, wood teaches such a mouthpiece.  However, Wood teaches “a mouthpiece through which aerosol passes” (Wood, column 7 line 47, “mouthpiece for oral inhalation”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kotary in view of Martinez, Cima and Speakman with the teaching of Wood, to have the aerosol go through a mouthpiece to be inhaled by a user, in order so that the effect of the inhalation can be more potent, if nihilation is required, and that it will not bother other, for instance, in aerosolizing liquid in a room in order to breath it in.



Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotary (U.S. Patent 7,007,863) in view of Martinez (U.S. Patent 7,055,764), Cima (U.S. Patent 4,903,761)  and Speakman (U.S. Patent 47,173) and further in view of Nichols (U.S. Patent Application Publication 2009/ 0194607)

Regarding claim 32, Kotary, Martinez and Speakman teach all the limitations of claim 31, as above, but do not further teach a device wherein the aerosol former comprises propylene glycol, glycerol, or both propylene glycol and glycerol. However, Nichols teaches propylene glycol (Nichols, ¶020, “propylene glycol”), glycerol, or both propylene glycol and glycerol (in the alternative).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to use this known aerosol former as the liquid fragrance material, because the use of a known aerosol former would have yielded predictable results of aerosolizing and carrying the fragrance.

Allowable Subject Matter
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO- 892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761